DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0246424 to Azuma et al.
	Azuma discloses in Example 1 a multilayer photosensitive member comprising a conductive support, a polyamide-containing intermediate layer (¶ [0243]), a 0.3 µm thick titanylphthalocyanine-containing charge generation layer (¶ [0244]; see pending claims’ condition (A)), and a charge transporting layer comprising 50 parts by mass of the compound (HTM-1) as a hole transport material, 5 parts by mass of meta-terphenyl (see pending claims’ condition (C)), 100 parts by mass of the polyarylate resin (R-1-M1) as a binder resin (¶ [0245]):

    PNG
    media_image1.png
    198
    315
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    345
    318
    media_image2.png
    Greyscale
.  
(HTM-1) meets the requirements of formula (10) in pending claim 6 where b1 and b2 are 0, R101, R103, R104, R106, R107, and R108 are each hydrogen, and R105 is propyl, such as compound (HTM-1) in pending claim 7.  (R-1-M1) meets the requirements of the claimed polyarylate, such as unit (1-1) in pending claim 3, units (2-1C) and (2-2A) in pending claim 4, and unit (M1) in pending claim 5.  Note the other examples’ photosensitive members as they are similarly applicable to the claims using different hole transport compounds or different polyarylates (R-2-M1) through (R-10-M1), (R-1-M2), (R-1-M3), or (R-1-M4) within the scope of the claims (see Tables 1-3; ¶¶ [0197] - [0232]).
Claim 2 is rejected under this reference because this dependent claim further limits the condition (B), but the claims do not require condition (B) as long as conditions (A) and (C) are met, which they are in the above noted disclosures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0246424 to Azuma et al. in view of US Patent Application Publication 2015/0378269 to Okada et al.
Azuma was discussed above and the findings of face presented above are incorporated here.  As noted above, Azuma discloses a multilayer photosensitive member comprising a conductive support, an intermediate layer, a charge generation layer, and a hole transporting charge transport layer.  Azuma does not disclose an electron transport compound in the charge transport layer.  However, Okada teaches it is known to add an electron transport compound to a charge transport layer having a hole transport material (¶¶ [0071], [0072]).  Okada teaches “The electron transport material supplements the hole transport material in the charge transport layer 14 by contributing to charge (hole) transport.”  Useful electron transport compounds include diphenoquinone compounds (¶ [0074]).  A specific electron transport compound is compound (ET-1) (¶ [0127]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an electron transport compound in the charge transport layer of the Azuma because Okada teaches these compounds contribute to an improvement in charge transport in a charge transport layer.  Thus, improved electrostatic definition between exposed and unexposed areas would be expected. The use of an exemplified charge transport compound, such as compound (ET-1) would have been obvious to obtain the improved charge transport.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0246424 to Azuma et al. in view of US Patent Application Publication 2015/0378269 to Okada et al. as applied to claims 1-8 above, and further in view of JP 07-271067.
Azuma and Okada were described above.  As noted above, Okada teaches it is known to add an electron transport compounds, as diphenoquinone compounds, to a charge transport layer having a hole transport material. The specific electron transport material of pending claim 9 is not disclosed.
However, the JP ‘067 document teaches the combination of hole and electron transport materials in the charge transport layer of a laminate photoreceptors.  Specific electron transport compounds include the diphenoquinone compound TBDQ:

    PNG
    media_image3.png
    100
    151
    media_image3.png
    Greyscale
 (¶ [0034]; see Example 5).  Useful binder resins in the operative layers of the photoreceptor include polyarylates (¶ [0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the TBDQ electron transport compound of the JP document as an electron transport compound in the charge transport layer of Azuma because Okada teaches the use of electron transport compounds in charge transport layers is well known in the art to contribute to an improvement in charge transport in a charge transport layer and discloses diphenoquinones as effective for this purpose.  The use of a known dipehnoquinone for its known function when that function is called for by the art would have been prima facie obvious to the skilled artisan.


 Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0246424 to Azuma et al. in view of US Patent 6,337,166 to Chambers et al. and further in view of US Patent 9,507,282 to Kihara et al.
Azuma was discussed above.  The findings of fact presented above are incorporated here.  This rejection of Azuma in view of Chambers is applied with respect to conditions (B) as permitted in the claims noting that combinations of at least two of conditions (A), (B), and (C) are required.
Azuma is concerned with providing the photoreceptor with increased filming and abrasion resistance (¶¶ [0019], [0027], [0028], [0036] – [0038], [0077], [0248], [0249]).  Azuma does not disclose the presence of fluororesin particles in the charge transport layer in an amount of at least 1.5 20parts by mass and no greater than 11.0 parts by mass relative to 100 parts by mass of the binder resin (condition (B)).
Chambers discloses the inclusion of PTFE particles in a charge transport layer where aggregates of the particles have a diameter of less than about 1.5 µm (Abstract).  The addition of these PTFE particles provides a uniform and stable dispersion of the PTFE particles and gives excellent wear resistance (Abstract; col. 3, l. 28-col. 4, l. 10).  The use of a specific surfactant is effective to maintain the dispersion stability of the PTFE particles in the charge transport layer (col. 6, l. 1-21) incorporated at amounts of from about 2 to about 25 weight percent of the charge transport material (col. 5, l. 63-67).
Kihara also teaches the use of fluorinated particles to a charge transport layer of an electrophotographic photoreceptor to achieve a content of from 5 to 17 wt % (Abstract; col. 12, l. 48-67).  The PTFE particles have a primary particle diameter of 0.1 to 0.5 µm (col. 12, l. 64-67) with larger aggregate diameters (col. 13, l. 41-50).  The fluororesin particles are present in an amount of 5 to 17 weight percent of the charge transport layer solids (col. 13, l. 41-50).  The reference teaches that too high an amount of the PTFE particles deteriorates electrical properties while too low an amount does not improve wear resistance (col. 13, l. 51-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include PTFE particles in the charge transport layer of Azuma’s photoreceptor because each of Kihara and Chambers teach these particles are effective to increase wear resistance, which is a desire in the invention of Azuma.  Optimization of the amount of the PTFE particles would have been obvious because each reference teaches effective amounts of the PTFE particles in the layer and notes that the amount of the particles directly affects the wear resistance and other imaging characteristics.  The material amount of the PTFE particles is clearly result affecting with useful guidance in the art to these amounts.  Optimization would have been obvious to give the desired effects taught by the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salee in US Patent 4,283,523 discloses a linear aromatic polyester formed from bisphenol and dicarboxylic acid monomers by known processes (col. 5, l. 40-51).  The resultant polyester is end-capped with a group derived from a fluoro aliphatic alcohol having 1 to 45 carbon atoms.  Salee discloses the polyester as having enhanced hydrolytic stability, particularly at higher temperatures (Abstract: col. 1, l. 52 - col. 2, l. 2). 
The polyester is formed from bisphenol monomers of the formula 
    PNG
    media_image4.png
    44
    132
    media_image4.png
    Greyscale
  (column 6, line 53 through column 7, line 24).  Specifically disclosed bisphenol monomers include bisphenol-A (i.e. bis(4-hydroxyphenyl)-2,2-propane), bis(3-hydroxyphenyl)-1,2-ethane, bis(4-hydroxyphenyl)-1,2-ethane, and p,p'-biphenol (col. 7, l. 25-39), with bisphenol A as preferred.  The dicarboxylic acids are given by the formula  
    PNG
    media_image5.png
    47
    119
    media_image5.png
    Greyscale
 (column 7, lines 40-60).  Exemplified acids include isophthalic acid and terephthalic acid, giving a polyarylate. 
The fluorine containing end groups are formed form fluorine-containing alcohols, such as CF3(CF2)2CH2OH (col. 4, l. 21, among others (col. 4, l. 3-44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            4 March 2021